                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                       CIVIL ACTION NO. 3:19-CV-177-KDB-DCK

 GLOBAL HOOKAH DISTRIBUTORS, INC.,                      )
                                                        )
                 Plaintiff,                             )
                                                        )
    v.                                                  )       ORDER
                                                        )
 AVIOR, INC.,                                           )
                                                        )
                 Defendant.                             )
                                                        )

         THIS MATTER IS BEFORE THE COURT on “Avior Inc.’s Unopposed Motion To

Seal” (Document No. 27) filed May 22, 2020. This motion has been referred to the undersigned

Magistrate Judge pursuant to 28 U.S.C. § 636(b), and immediate review is appropriate. Having

carefully considered the motion and the record, and noting Plaintiff does not oppose the motion,

the undersigned will grant the motion.

         A party who seeks to seal any pleading must comply with the Local Rules of this Court.

Local Civil Rule(“LCvR”) 6.1 provides in relevant part as follows:

         LCvR. 6.1     SEALED FILINGS AND PUBLIC ACCESS.

                (a)     Scope of Rule. To further openness in civil case
                proceedings, there is a presumption under applicable common law
                and the First Amendment that materials filed in this Court will be
                filed unsealed. This Rule governs any party’s request to seal, or
                otherwise restrict public access to, any materials filed with the Court
                or used in connection with judicial decision- making. As used in this
                Rule, “materials” includes pleadings and documents of any nature
                and in any medium or format.

                (b)    Filing under Seal. No materials may be filed under seal
                except by Court order, pursuant to a statute, or in accordance with a
                previously entered Rule 26(e) protective order.

                (c)    Motion to Seal or Otherwise Restrict Public Access. A




      Case 3:19-cv-00177-KDB-DCK Document 31 Filed 05/26/20 Page 1 of 3
               party’s request to file materials under seal must be made by formal
               motion, separate from the motion or other pleading sought to be
               sealed, pursuant to LCvR 7.1. Such motion must be filed
               electronically under the designation “Motion to Seal.” The motion
               must set forth:

                      (1)     A non-confidential description of the
                      material sought to be sealed;
                      (2)     A statement indicating why sealing is
                      necessary and why there are no alternatives to filing
                      under seal;
                      (3)     Unless permanent sealing is sought, a
                      statement indicating how long the party seeks to have
                      the material maintained under seal and how the
                      matter is to be handled upon unsealing; and
                      (4)     Supporting statutes, case law, or other
                      authority.

Local Rule 6.1.

       Having considered the factors provided in Local Rule 6.1(c), the Court will grant the

motion to seal. The following documents may be filed under seal:

                   Global Hookah’s 2018 Tax Return, which contains sensitive
               company and personal financial information throughout the
               document, including taxpayer identification, earnings amounts, and
               related information, the quantity of which makes redaction
               unfeasible;

                   An unredacted version of the transcript of the Deposition of
               Brennan Appel, which contains much of the same company and
               personal financial information at pages 288–298 (which portions
               have been redacted in the publicly-filed version); and

                  A detailed report listing all of Global Hookah’s license, address,
               and other sensitive and personal information related to its tax
               accounts in various jurisdictions, the quantity of which makes
               redaction unfeasible.

(Document No. 27, p. 2).

       Noting that the time for public response has not run to this motion, the Court will consider

any objection to this Order from non-parties as an objection to the motion, requiring no additional



                                                2
      Case 3:19-cv-00177-KDB-DCK Document 31 Filed 05/26/20 Page 2 of 3
burden for any non-party under the Federal Rules of Civil Procedure. See Local Rule 6.1(e).

       IT IS, THEREFORE, ORDERED that “Avior Inc.’s Unopposed Motion To Seal”

(Document No. 27) is GRANTED. The exhibits identified above shall remain under seal until

otherwise ordered by the Court.



                                  Signed: May 26, 2020




                                                   3
      Case 3:19-cv-00177-KDB-DCK Document 31 Filed 05/26/20 Page 3 of 3
